A CONDEMNATON PROCEEDING IN REM BY THE REDEVELOPMENT AUTHORITY OF THE CITY OF PHILADELPHIA FOR THE PURPOSE OF REDEVELOPMENT OF NORTH PHILADELPHIA REDEVELOPMENT AREA MODEL CITIES URBAN RENEWAL AREA CONDEMNATION NO. 30 B PHILADELPHIA, PA INCLUDING CERTAIN LAND IMPROVEMENTS AND PROPERTIES
RE: 1839 NORTH EIGHTH STREET
PETITION OF: REDEVELOPMENT AUTHORITY OF THE CITY OF PHILADELPHIA
No. 109 EAL 2006.
Supreme Court of Pennsylvania, Eastern District.
July 27, 2006.

ORDER
PER CURIAM
AND NOW, this 27th day of July 2006, the Petition for Allowance of Appeal is GRANTED.
The Petition for Expedited Consideration of Petition and to Set Expedited Schedule for Briefing and Oral Argument is DENIED.